Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                               CASE NO: 20-cv-61483-RAR


   HALLMARK SPECIALTY INSURANCE
   COMPANY,

         Plaintiff,

   v.

   LION HEART SURGICAL SUPPLY
   LLC, LION HEART SURGICAL
   SUPPLY CORP., FABIAN CONDE,
   JANAINA     D.    NASCIMENTO,
   JOHNSON & JOHNSON, ETHICON,
   INC. AND ETHICON, US, LLC, XS
   SUPPLY, LLC, JON M. BIRD, TYLER
   BERGER, IVAN RODIMUSHKIN,
   DAVID W. LONGDUE III, and
   BRENDAN THOMAS

         Defendants,

   and

   LION HEART SURGICAL SUPPLY
   CORP., FABIAN CONDE, JANAINA D.
   NASCIMENTO,

         Counter-Plaintiffs,

   v.

   HALLMARK SPECIALTY INSURANCE
   COMPANY

         Counter-Defendant.
   ___________________________________/

      DEFENDANTS/COUNTER-PLAINTIFFS’ RESPONSE IN OPPOSITION TO
    HALLMARK SPECIALTY INSURANCE COMPANY’S MOTION FOR SUMMARY
          JUDGMENT AND INCORPORATED MEMORANDUM OF LAW
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 2 of 23




            Numerous genuine issues of material fact exist regarding the identity of the intended named

  insured which preclude entry of judgment as a matter of law on Hallmark Specialty Insurance

  Company’s motion for summary judgment. The Court should not allow Hallmark to shirk its

  obligation to defend and indemnify its insureds, Lion Heart Surgical Supply Corp., Fabian Conde,

  and Janaina Nascimento (collectively, the “LH Defendants”), based on an obvious misnomer that

  mistakenly identified non-existent corporation Lion Heart Surgical Equipment Corp. as the named

  insured, instead of the intended named insured, Lion Heart Surgical Supply Corp.

     I.        FACTUAL BACKGROUND

            On August 22, 2018, at 9:33 a.m., Maggy Sosa, PAG Insurance Services, Inc.’s commercial

  accounts manager, emailed underwriter Eric Pray at USG Insurance Services, Inc., requesting a

  quote for commercial general liability insurance for Lion Heart Surgical Supply Corp. D.E. 85-15.

  The email attached an unsigned application that mistakenly listed two different proposed named

  insureds: Lion Heart Surgical Supply, LLC and Lion Heart Surgical Equipment Corp. Id.

            USG is an insurance wholesale broker that acts as the “middleman between retail agents

  and the insurance carrier themselves.” D.E. 79-2 at 12:5-8. USG also performs underwriting tasks

  including reviewing information submitted to it, developing a premium, and producing a

  binder/policy once an insured (through its retail agent) chooses to do so. Id. at 13:10-21. Retail

  agent PAG and USG operate under a “Preferred Limited Producers Agreement,” which sets forth

  the terms by which USG and PAG conduct business. D.E. 85-2, D.E. 79-2 at 16:22-25, 17:1-8,

  70:1-8.

            USG is Hallmark’s agent pursuant to a May 7, 2018 contract (the “USG/Hallmark

  Contract”), which sets forth USG’s authority to act on behalf of Hallmark. D.E. 85-1, D.E. No. 79-

  2, at 14:24-25, 15:1-2. Pursuant to the USG/Hallmark Contract, Section I – Authority of the Agent,

  USG is permitted to “solicit, receive, and transmit to the manager [Hallmark Specialty

                                                     2
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 3 of 23




  Underwriters, Inc.] proposals for insurance contracts for those lines of business and up to the

  maximum limits of coverage specified in Schedule A of this agreement.” D.E. 85-1 at p. 1.

  Pursuant to this section, USG “receive[s] applications of insurance from a retail agent or agency,

  underwrite[s] it and then transmit[s] it to Hallmark once coverage has gone into effect.” D.E. 79-

  2 at 23:23-24, 24:1-11. USG does not have to contact Hallmark in order to get approval to bind

  coverage if the applicant seeks coverage that falls within the scope of USG’s authority under the

  USG/Hallmark Contract and within Hallmark’s underwriting guidelines for the type of risk

  presented. Id. at 24:12-25, 25:1-10. USG also has access to Hallmark’s internal systems to rate

  risk and determine premiums and can create documents bearing Hallmark’s logo, such as the

  Proposal for Business Insurance that USG created for this risk. Id. at 43:23-25, 44:1-12; D.E. 85-

  13. USG acted on behalf of Hallmark to accept the application, rate the risk, and bind the Policy,

  and Hallmark agreed that USG acted within the scope of its authority in so doing. D.E. 79-2 at

  14:24-25, 15:1-8; D.E. 85-9 at 87:10-17.

         After receiving PAG’s email and the quote request, Pray forwarded the unsigned

  application to USG’s submissions department on August 22, 2018, at 11:46 a.m., where a USG

  employee manually input the name and address of the prospective insured, and then returned the

  file to Pray. D.E. 85-15. Despite the fact that the commercial general liability section listed “Lion

  Heart Surgical Supply” as the proposed named insured, USG’s processing center typed in the

  named insured as Lion Heart Surgical Equipment, LLC. D.E. 85-16; D.E. 79-1 at 39:1-19.

         At 1:59 p.m., USG emailed a General Liability Quote, a Broker Agent Summary, Statement

  of Diligent Effort, and Florida Surplus Lines Disclosure back to PAG. D.E. 85-16. USG’s 1:59

  p.m. email included an internal summary page listing all the relevant information. Id.

         PAG, at 2:33 p.m., emailed Lion Heart Surgical Supply Corp.’s officer, Fabian Conde, a

  summary of insurance coverage with the subject line “Lion Heart Surgical Equipment, LLC.” D.E.

                                                   3
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 4 of 23




  85-10. Conde responded on August 23, 2018, at 1:14 p.m. and instructed PAG to correct the policy

  to reflect “LION HEART SURGICAL SUPPLY CORP.” as the named insured. Id. (emphasis in

  the original). Sosa told Conde to sign the documents and advised that PAG would correct the name

  afterward. Id. That same day, Conde signed an insurance application filled out by Sosa, listing

  Lion Heart Surgical Supply Corp. as the named insured. D.E. 85-3 at 79:10-13; D.E.85-4. Conde

  also executed a surplus lines disclosure and notice of terrorism insurance identifying Lion Heart

  Surgical Supply Corp. as the named insured. D.E. 85-5; D.E.85-6.

         PAG emailed Conde again at 3:12 p.m. asking him to confirm the name of the named

  insured. D.E. 85-10. Conde responded three minutes later and confirmed the named insured as:

  LION HEART SURGICAL SUPPLY CORP. D.E. 85-10 (emphasis in the original). Unbeknownst

  to the LH Defendants, PAG emailed USG at 4:17 p.m. with the subject line “Lion Heart Surgical

  Corp Binder 8/23/2018” and attached the “Lion Heart Surgical Supply Corp. Bind[er]

  App[lication]” but stated in the body that the name should read: Lion Heart Surgical Equipment

  Corp. D.E. 41-3.

         Sosa testified that she called Pray at USG later that day and instructed him to change the

  named insured to Lion Heart Surgical Supply Corp. D.E. 85-3 at 41:21-25, 42:1-17; 53:22-25,

  54:1-7; 59:12-24, 82:18-22; 83:1-11. Sosa explained that she had developed a rapport with after

  working with him at a prior job and called him frequently. D.E. 85-3 at 42:20-25, 43:1-19. USG’s

  Fed. R. Civ. P. 30(b)(6) representative, Randy Stockburger, confirmed that he has spoken to Sosa

  “well over 100 times.” D.E. 79-2 at 15:3-12.

         On August 30, 2018, PAG sent Conde a certificate of insurance listing Lion Heart Surgical

  Supply Corp. as the named insured. D.E. 85-17. Accordingly, Conde reasonably believed that the

  named insured was corrected, and commercial general liability insurance had been issued to Lion

  Heart Surgical Supply Corp. as he requested. D.E. 79-1 at 37:25, 38:1-7, 173:7-25, 174:1-8. Only

                                                 4
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 5 of 23




  after the Underlying Action was filed against the LH Defendants did they learn that the Policy was

  mistakenly issued to Lion Heart Surgical Equipment Corp. (“Equipment Corp.”) instead of Lion

  Heart Surgical Supply Corp. (“Supply Corp.”) See Ex 1, November 18, 2019 Reservation of Rights

  Letter. Conde plainly intended to obtain commercial general liability insurance for Supply Corp.,

  and not non-existent Equipment Corp. D.E. 79-1 at 20:14-19, 30:7-11, 40:20-23, 51:10-16, 119:4-

  10; D.E. 49 at ¶¶ 9,14, 20.

     II.         LEGAL STANDARDS

            The district court’s function at the summary judgment stage is not to weigh the evidence

  and determine the truth of the matter, but only to determine whether there is a genuine issue for

  trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L. Ed. 2d 202

  (1986). The party seeking summary judgment bears a heavy burden of demonstrating the absence

  of factual issues. Herzog v. Castle Rock Entertainment, 193 F. 3d 1241, 1246 (11th Cir. 1999).

            This Court, sitting in equity, has the power to reform a written instrument where, due to a

  mutual mistake, the instrument as drawn does not accurately express the true intention or

  agreement of the parties to the instrument. See Goodall v. Whispering Woods Ctr., L.L.C., 990 So.

  2d 695, 699 (Fla. 4th DCA 2008). A mistake is mutual when the parties agree to one thing and

  then, due to either a scrivener’s error or inadvertence, express something different in the written

  instrument. Id. “Reformation is also is proper when there is a mistake on the part of one side of

  the transaction and inequitable conduct on the part of the other side.” Id. Moreover, a court may

  also reform a contract due to a “simple mistake.” Lumbermens Mut. Cas. Co. v. Martin, 399 So.

  2d 536, 537 (Fla. 3d DCA 1981).

     III.        ARGUMENT

            A.     A Mutual Mistake Or Simple Mistake Occurred When Hallmark, and/or its
                   Agent, USG, Issued The Policy To A Non-Existent Company

            The Court should deny Hallmark’s motion because (1) the parties’ intentions are a question
                                                     5
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 6 of 23




  of fact, (2) there is a genuine dispute of material fact regarding whether a mutual mistake occurred,

  and (3) even if a mutual mistake did not occur, the Court can reform the policy due to a simple

  mistake.

                 1. The Parties’ Intentions Are A Question Of Fact

         Despite Hallmark’s self-serving assertions to the contrary, the LH Defendants patently

  intended to insure Supply Corp., and not a non-existent entity. D.E. 85-3 at 41:21-25, 42:1-17;

  53:22-25, 54:1-7; 59:12-24, 82:18-22; 83:1-11; D.E.85-4; D.E. 85-5; D.E. 85-6; D.E. 85-8; D.E.

  85-10; D.E. 85-11; D.E. 79-1 at 20:14-19, 30:7-11, 40:20-23, 51:10-16, 119:4-10. During the

  procurement and application process, Conde twice instructed his insurance agent, in writing, that

  the named insured had to read “LION HEART SURGICAL SUPPLY CORP.” D.E.85-10; D.E.

  85-11. Supply Corp.’s insurance agent, Sosa, filled out an application for insurance, surplus lines

  disclosure, and terrorism coverage form that all identified Supply Corp. as the named insured. D.E.

  85-3 at 79:10-13, 81:5-8. Sosa testified that at the time she filled out that application, she

  understood the named insured to be Lion Heart Surgical Supply Corp. D.E. 85-3 at 81:5-8. Conde

  signed that application for insurance and it was submitted to Hallmark’s agent/underwriter, USG

  in order to bind coverage. D.E. 85-4; D.E. 85-5; 85-6. The LH Defendants never used the word

  “equipment” or even contemplated using “equipment” as part of its company name. D.E. 79-1 at

  33:9-13, 35:19-25, 36:1-11. USG’s representative admitted that USG would not purposefully bind

  coverage for a company that does not exist and would not put any coverage into effect for a

  business that does not exist. D.E. 79-2 at 64:21-25, 65:1-5. Based on this testimony, it is clear that

  USG, acting within the scope of its authority as Hallmark’s agent, never intended to insure non-

  existent Equipment Corp. instead of Supply Corp. And even Hallmark admitted that the intended

  named insured is Supply Corp. Ex. 1 at p. 2 (“Based on a search of the Florida Secretary of State

  website, there is no company known as ‘Lion Heart Surgical Equipment Corp.’ Accordingly, it

                                                    6
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 7 of 23




  appears that Lion Heart Surgical Supply Corp. is the intended Named Insured.”) (emphasis in the

  original).

          Hallmark ignores the above evidence and instead contends that the LH Defendants

  intended to insure Equipment Corp. based on Sosa’s email to Pray at USG, wherein Sosa stated

  that the named insured should read “Lion Heart Surgical Equipment Corp.” D.E. 79 at ¶ 4. But

  Sosa testified, as the Fed. R. Civ. P. 30(b)(6) representative of PAG, that after she sent that email

  to Pray, she called him and told him to change the named insured to “Lion Heart Surgical Supply

  Corp.,” consistent with Conde’s unequivocal instructions. D.E. 85-3 at 41:21-25, 42:1-17; 53:22-

  25, 54:1-7; 59:12-24, 82:18-22; 83:1-11. Sosa explained that she had developed a rapport with

  Pray over their long working relationship, and that she frequently called him on the phone. D.E.

  85-3 at 42:20-25, 43:1-19.       Even USG’s Fed. R. Civ. P. 30(b)(6) representative, Randy

  Stockburger, testified that he has spoken to Sosa “more than 100 times.” D.E. 79-2 at 15:3-12.

  This course of dealing between PAG and USG is undisputed, and Sosa’s testimony contradicts the

  email on which Hallmark relies. This genuine issue of material fact cannot be resolved on summary

  judgment.

          Whether a mutual mistake occurred turns on the highly factual analysis of the parties’

  intentions. “The question of intent is a matter left to the trier of fact for determination.” St. Paul

  Guardian Ins. Co. v. United States, 117 F. Supp. 2d 1349, 1356 (S.D. Fla. 2000); see also Lawyers

  Title Ins. Corp. v. JDC (Am.) Corp., 52 F.3d 1575, 1580 (11th Cir. 1995); First Jackson Capital

  & Mgmt., LLC v. Falcone Group, LLC, 09-80797-CIV, 2010 WL 11647370, at *14 (S.D. Fla. Apr.

  15, 2010) (“the question of whether or not the parties’ negotiations produced a binding agreement

  that is not embodied in the signed document is a question of intent, which in turn is

  a question of fact”). Although Hallmark contends that all parties intended to insure non-existent

  Lion Heart Surgical Equipment Corp., numerous facts (including correspondence from its own

                                                    7
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 8 of 23




  attorney) contradict its position. Accordingly, the identity of the intended named insured is plainly

  a question of fact that should be resolved by a jury, and the Court should deny Hallmark’s motion.

                   2. A Mutual Mistake Occurred

         Over the course of the underwriting process, PAG and USG inexplicably came up with

  four different proposed named insureds: Supply LLC, Supply Corp., Equipment Corp., and

  Equipment LLC. D.E. 85-4; D.E. 85-5; D.E. 85-6; D.E. 85-15; D.E. 85-16. This demonstrates that

  a scrivener’s error was made on the application and binding documents and justifies reformation

  of the Policy.

         Next, PAG admitted it made a mistake. Sosa testified that “we made a mistake in the name,

  and that mistake was made by me.” D.E. 85-3 at 66:11-15. Sosa explained that “[i]n the email that

  [Conde] sent you can see that he wanted the name to Lion Heart Surgical Supply Corp., which was

  mistake, my mistake, but he did, he requested that the name be changed.” Id. at 68:10-13. But Sosa

  attempted to fix that mistake by calling Pray and asking him to change the name to Supply Corp.

  D.E. 85-3 at 83:5-11. USG subsequent failure to correct the name demonstrates inadvertence,

  which also supports reformation.

         PAG and Hallmark’s agent, USG, clearly made a mutual mistake by allowing the Policy

  to be issued to a non-existent entity – especially since PAG instructed USG to change the named

  insured to Supply Corp. and USG failed to do so. D.E. 85-3 at 41:21-25, 42:1-17; 53:22-25, 54:1-

  7; 59:12-24, 82:18-22; 83:1-11. In fact, Hallmark and USG made numerous other mistakes

  throughout the underwriting process. First, on August 22, 2018, PAG emailed USG for an

  insurance quote and provided an application that listed two different named insureds on two

  different sections. D.E. 85-15. The commercial general liability section listed Supply LLC as the

  named insured and the commercial property section (which coverage was not sought) listed

  Equipment Corp. Id. No one at USG noticed the two different names or inquired as to which one

                                                   8
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 9 of 23




  was correct. USG responded a few hours later and provided various documents which incorrectly

  listed Equipment LLC as the proposed named insured. D.E. 85-16. When questioned on the

  apparent discrepancy, USG’s representative testified that USG’s processing and submission

  department typed in the name insured as Equipment, LLC. D.E. 79-2 at 34:13-25, 35:1-11. Second,

  USG received a signed application and disclosures listing Supply Corp. as the named insured, but

  apparently never read those documents. D.E. 41-3. Third, Hallmark and USG have no policies or

  procedures in place to verify that they are not insuring non-existent entities. D.E. 85-9 at 76:6-14.

  Fourth, USG testified that it would not purposefully bind coverage for a company that does not

  exist and would not put any coverage into effect for a business that does not exist. D.E. 79-2 at

  64:21-25, 65:1-5. Although USG asserted that it was “not necessarily” a mistake to insure non-

  existent Equipment Corp., it plainly did not intend to do so based on its testimony that it would

  not put coverage into effect for a business that does not exist. D.E. 79-2 at 65:7-11. Most

  importantly, PAG instructed USG to correct the named insured to Supply Corp. before the Policy

  was issued and USG failed to change the insured’s name. D.E. 85-3 at 41:21-25, 42:1-17; 53:22-

  25, 54:1-7; 59:12-24, 82:18-22; 83:1-11. Hallmark acknowledged that USG acted within the scope

  of its authority throughout this transaction, and Hallmark is bound by its agent’s actions. D.E. 85-

  9 at 87:10-17; Palafrugell Holdings, Inc. v. Cassel, 940 So. 2d 492, 494 (Fla. 3d DCA 2006) (citing

  Indus. Ins. Co. v. First Nat'l Bank, 57 So. 2d 23, 26 (Fla.1952)) (“The Florida Supreme Court has

  said that ‘[t]he acts of an agent, performed within the scope of his real or apparent authority, are

  binding upon his principal.’”).

         USG should have been aware on numerous occasions of the discrepancy related to the

  named insured – throughout a two-day period, documents were provided to (or created by) USG

  listing no fewer than four different potential named insureds. USG’s testimony that it would never

  purposely bind coverage for a non-existent entity demonstrates that a mistake occurred, or at a

                                                   9
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 10 of 23




   minimum, a question of fact exists thereby precluding summary judgment. If USG does not

   purposely bind coverage for non-existent entities, then any situation in which it does is plainly due

   to a mistake.

                    3. Reformation Is Proper Even If A Mutual Mistake Did Not Occur Due to
                       Hallmark and its Agent USG’s Inequitable Conduct

             Even if the Court finds there was no mutual mistake by both parties, reformation is still

   proper based on Hallmark and USG’s inequitable conduct. Goodall v. Whispering Woods Ctr.,

   L.L.C., 990 So. 2d 695, 699 (Fla. 4th DCA 2008)(“Reformation is also is proper when there is a

   mistake on the part of one side of the transaction and inequitable conduct on the part of the other

   side.”). Both USG and Hallmark’s Fed. R. Civ. P. 30(b)(6) representatives testified at length about

   the information they rely on to determine the premium charged for the Policy. D.E. 79-2 at 44:17-

   25, 45:1-7; 45:15-25, 46:1-16; 47:21-25, 48:1-8, 48:9-11; D.E. 85-9 at 46:9-18, 33:3-22. Both

   agreed that the name of the proposed named insured has no bearing on the decision whether to

   insure the risk, or what premium to charge. D.E. 79-2 at 52:19-24; D.E. 85-9 at 46:9-18. Despite

   undisputed testimony that the name of the insured does not matter during the underwriting process,

   Hallmark is refusing to defend and indemnify its rightful insureds due to this insignificant issue.

   As Hallmark made plain, it would not want to know whether a potential insured existed prior to

   issuing a policy – it just collected the premium and turned a blind eye. D.E. 85-9 at 74:8-15.

             USG inputted the following information into Hallmark’s “HSU” system, an internet-based

   rating engine, which was used to determine the premium charged for the Policy. Id. at 51:15-17;

   52:3-6.




                                                    10
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 11 of 23




          a.     The classification number. USG used one classification because the applicant only

                 did one type of business activity. D.E. 79-2 at 44:17-25, 45:1-7; 45:15-25, 46:1-16;

                 D.E. 85-13 at p. 2.

          b.     The class code. USG determined the class code as “16750 Internet Retailers.” D.E.

                 79-2 at 47:21-25, 48:1-8.

          c.     The physical address or location. Id. at 47:9-15.

          d.     The county where the risk is located. Id. at 47:16-20.

          e.     The premium basis or exposure. USG used the applicant’s gross sales of $500,000.

                 Id. at 48:9-11.

          f.     The premium/operations rate. USG assigned a rate of .71 using Hallmark’s online

                 “HSU” rating system. Id. at 48:12-20.

          USG testified that the name of the named insured does not impact the HSU rating. Id. at

   52:19-24. Further, the name of the named insured does not impact the premium charged for the

   policy. D.E. 85-9 at 46:9-18; D.E. 85-14; D.E. 79-2 at 52:19-24. Hallmark also admitted that the

   named insured entered into Hallmark’s rating portal for classification 16750 internet retailers is

   “totally irrelevant to the premium calculation.” D.E. 85-9 at 46:9-18. And USG stated that a one-

   word difference between Lion Heart Surgical Supply Corp. and Lion Heart Surgical Equipment

   Corp. would not affect the policy or premium. D.E. 79-2 at 50:10-21, 52:19-24, 53:13-21. 58:9-
                                                   11
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 12 of 23




   21. In fact, USG could change the named insured from Lion Heart Surgical Equipment Corp. to

   Lion Heart Surgical Supply Corp. without any change to the premium. Id. at 58:9-21. USG also

   explained it has Hallmark’s authority to change the name of a named insured on an in-force policy,

   and USG would not have to obtain Hallmark’s approval to do so. D.E. 79-2 at 25:11-16; 26:21-

   25; 27:11-22. It is undisputed that the named insured was not important – until a claim was made

   against Supply Corp., and Hallmark sought an excuse to avoid its obligations to its insureds.

          Even if PAG was the only one that made a mistake (as Hallmark argues), reformation is

   still proper based on Hallmark and USG’s inequitable conduct. The one-word difference between

   Lion Heart Surgical Supply Corp. and Lion Heart Surgical Equipment Corp. would not affect the

   risk, rating, or the premium. D.E. 79-2 at 50:10-21, 52:19-24, 53:13-21. 58:9-2. The record

   evidence demonstrates that Hallmark’s refusal to defend and indemnify Supply Corp., Conde, and

   Nascimento due to the named insured issue results from inequitable conduct, and the Court should

   therefore deny Hallmark’s motion for summary judgment.

          B.      The Court Can Reform The Policy Due To A Simple Mistake

          This Court may also reform the Policy due to a “simple mistake” to correct an obvious

   misnomer – in this case, one word in the name of the named insured. See Lumbermens Mut. Cas.

   Co., 399 So. 2d at 537 (“a simple mistake had been made, the policy was properly reformed to

   change the named insured”); see also Hanover Ins. Co. v. Publix Market, Inc., 198 So. 2d 346 (Fla.

   4th DCA 1967) (insurance policy, which incorrectly names non-existent entity as insured,

   reformed to name correct entity). There is no dispute that at a minimum, a simple mistake was

   made and the intended entity was not insured. The Court should exercise is authority, sitting in

   equity, to reform this Policy to correct the named insured to Supply Corp.

          In Publix Market, the policy erroneously insured Taft-Hollywood Merchants Association,

   Inc., which was a non-existent non-profit corporation at the time the policy was issued and never

                                                  12
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 13 of 23




   came into being. Id. at 347. Taft-Hollywood Merchants Association was an unincorporated

   association composed of a number of merchants occupying space in the shopping center. Id.

   Months after the policy was issued, a platform collapsed resulting in several claims for personal

   injuries. Id. The insurance company refused to accept responsibility and took the position the

   insured was the non-existent non-profit corporation named in the policy, not Taft-Hollywood

   Merchants Association. Id. After hearing evidence at the final hearing, the trial judge entered a

   decree reforming the policy so that the named insured be described as “Taft-Hollywood Merchants

   Association, not incorporated to conform to the true intent of the parties.” Id.

          The facts of this action are very similar to Publix Market. Hallmark issued a policy to

   Equipment Corp., which was a non-existent corporation that never existed or came into being.

   D.E. 79-1 at 21:22-25, 22:1-10. Hallmark has refused to accept responsibility and has taken the

   position that the insured is the non-existent corporation, Equipment Corp. D.E. 1 & 41. Like the

   plaintiff in Publix Market, the LH Defendants seek to reform the policy by changing one word in

   the name of the named insured to reflect the true intent of the parties so that Supply Corp. is the

   named insured. Such a change would reflect the LH Defendants’, PAG’s, and USG’s true

   intentions to insure a business that actually exists, and would not prejudice Hallmark. Indeed,

   Hallmark’s underwriter, USG, repeatedly testified that changing one word is a simple matter and

   would not affect the premium. D.E. 79-2 at 58:17-21 (Q: Would there have been any additional

   premium associated with that name change? A: This particular name change, no.”). Accordingly,

   Hallmark should not be permitted to avoid defending and indemnifying its rightful insureds against

   a $6 million claim based upon a one-word mistake. Even if there was no mutual mistake as

   Hallmark incorrectly argues, the LH Defendants should be allowed to present their evidence at a

   final hearing like the Plaintiff in Publix Market that a simple mistake occurred. The Court should

   therefore deny Hallmark’s motion for summary judgment.

                                                    13
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 14 of 23




          C.      Hallmark Waived Its Right to Seek Relief Under The Criminal Acts Exclusion
                  By Failing to Raise It In Its Pleadings

          Hallmark incredibly seeks judgment as a matter of law on a coverage exclusion that it never

   pled in its Amended Complaint or among its 39 affirmative defenses to the Counterclaim. The

   Court should not entertain Hallmark’s improper effort to amend its pleadings through a motion for

   summary judgment, and should find that it is barred from raising a new exclusion months after the

   deadline to amend pleadings. Hallmark was on notice of this potential defense before filing this

   lawsuit and failed to plead it, or timely seek leave to amend (despite a finding from Magistrate

   Judge Strauss that discovery related to this issue was outside the scope of the pleadings, and that

   if Hallmark sought to proceed on this defense it should seek leave to amend). The Court should

   therefore decline to rule on this unpled Criminal Acts exclusion and find that Hallmark waived its

   right to seek a declaration of no coverage on these grounds.

          “It is well-settled in this circuit that a plaintiff may not amend the complaint through

   argument at the summary judgment phase of proceedings.” GeorgiaCarry.Org, Inc. v. Georgia,

   687 F.3d 1244, 1258 n. 27 (11th Cir. 2012); Gilmour v. Gates, McDonald & Co., 382 F.3d 1312,

   1315 (11th Cir.2004) (per curiam) (“A plaintiff may not amend [his or her] complaint through

   argument in a brief opposing summary judgment.”); see also Hurlbert v. St. Mary’s Health Care

   Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006). Moreover, a party may not amend its affirmative

   defenses through a motion for summary judgment. Keen v. Reg’l Emergency Med. Servs. of

   Georgia, Inc., 913 F. Supp. 2d 1374, 1381 (M.D. Ga. 2012) (“Much like a plaintiff cannot amend

   his complaint through summary judgment pleadings, Defendant cannot use summary judgment to

   amend its answer to raise an affirmative defense. Thus, this portion of Defendant’s summary

   judgment motion is denied and the failure to mitigate defense is deemed waived”). And it is

   blackletter law that “failure to plead an affirmative defense generally results in a waiver of that

   defense.” Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010). Furthermore,
                                                   14
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 15 of 23




   “[c]ourts generally lack the ability to raise an affirmative defense sua sponte.” Roberts v. Gordy,

   877 F.3d 1024, 1028 (11th Cir. 2017).

          Hallmark’s noticeable lack of citation to its pleadings is telling. It is undisputed that

   Hallmark did not plead any allegations related to the Criminal Acts exclusion in its complaint,

   amended complaint, or its affirmative defenses and, thus, Hallmark waived that defense. See D.E.

   1, 41, and 59. Hallmark has not requested leave to amend its pleadings to assert this defense, and

   should not be permitted to do so belatedly and improperly through a motion for summary

   judgment. Not only has the deadline to amend the pleadings long passed, but Hallmark does not

   have good cause to amend. Keen, 913 F. Supp. 2d at 1381 (M.D. Ga. 2012).

          The fact that Hallmark’s insured, Nascimento, was the subject of a federal criminal

   investigation was known (or knowable) to Hallmark at multiple points before it filed this lawsuit,

   and before the October 20, 2020 deadline to amend pleadings. D.E. 46. Specifically, Hallmark

   knew or should have known about the criminal investigation on each of the following dates:

              •   July 15, 2020: The Underlying Action was unsealed, which repeatedly referenced
                  ongoing criminal investigations of Hallmark’s insured. See Johnson & Johnson v.
                  XS Supply, et al., Case No. 8:19-CV-1673-T-33AEP, D.E. 235

              •   October 2, 2020: The LH Defendants (through Hallmark-paid appointed defense
                  counsel) filed a motion for protective order regarding the depositions of the LH
                  Defendants and to temporarily stay the Underlying Action pending completion of
                  criminal proceedings. Ex. 3. The motion disclosed that U.S. Attorney for the
                  Eastern District of Kentucky intended to prosecute Nascimento and advised her of
                  two possible outcomes: a grand jury indictment or entry of a guilty plea. The motion
                  was filed in the public record and Hallmark knew or should have known about it –
                  especially since it paid for the LH Defendants’ defense in the Underlying Action.

              •   January 11, 2021: The criminal charges against Nascimento were filed. D.E 69.

              •   February 2021: Nascimento entered into a plea agreement. D.E. 69.

   Despite Hallmark’s long knowledge of the criminal investigation and near-certain criminal

   prosecution of Nascimento, Hallmark did not assert the Criminal Acts exclusion in its November


                                                   15
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 16 of 23




   18, 2019, or May 26, 2020 reservation of rights letters, much less its pleadings. Ex. 1 & 2.

   Although Hallmark glossed over its failure to plead this exclusion in its motion for summary

   judgment, it is anticipated that on reply it will assert that the Criminal Acts exclusion was not ripe

   until February 2021 after Nascimento’s guilty plea was entered on the criminal docket. But this

   argument fails to explain why Hallmark never sought leave to amend its complaint.1 Because

   Hallmark failed to raise the criminal acts exclusion in its pleadings and failed to seek leave to

   amend – despite its knowledge of Nascimento’s criminal investigation, plea, and sentencing –

   Hallmark waived the right to assert and seek declaratory relief under the Criminal Acts exclusion.

          D.      Even If The Criminal Acts Exclusion Was Properly Before Court, The
                  Exclusion Does Not Bar Coverage

                  1. Nascimento’s Acts Do Not Preclude Coverage For Claims Against Supply
                     Corp. or Conde

          Hallmark improperly seeks a ruling that as a matter of law the Criminal Acts exclusion in

   the Policy bars coverage for all of its insureds: Nascimento, Conde, and Supply Corp. If the Court

   entertains argument regarding this unpled exclusion, at most it could be construed to exclude



   1Hallmark first raised Nascimento’s criminal charges and plea (but not the exclusion) on Friday,
   March 5, 2021, at 3:54 P.M. when it served an amended notice of taking deposition of Supply
   Corp.’s corporate representative, adding new areas of inquiry related to Nascimento’s criminal
   charges. The LH Defendants objected and set a hearing before Magistrate Judge Jared M. Strauss
   on March 9, 2021. Less than two hours before the hearing, Hallmark served its third reservation
   of rights letter, which raised the exclusion. Ex. 4. Magistrate Judge Strauss granted the LH
   Defendants’ motion for protective order. D.E. 74. During the hearing, Magistrate Judge Strauss
   noted that Hallmark raised numerous specific affirmative defenses including other intentional acts
   exclusions, yet failed to specifically plead the criminal acts exclusion. D.E. 80, Hearing Trans. at
   8:2-15; 22-21-25, 23:1-25, 24:1-25, 25:1-10. He also made clear that the Criminal Acts exclusion
   was not at issue or relevant to the action, absent an amendment of the pleadings by Hallmark. D.E.
   74 (“To the extent that Hallmark seeks to amend its pleadings to include allegations pertaining to
   specific exclusions under the subject insurance policy that would clarify the relevant of the areas
   of inquiry represented by topics 23-25, Hallmark shall make an appropriate motion for the District
   Court’s consideration”). Despite Magistrate Judge Strauss’s clear order that Hallmark needed to
   seek leave to amend its pleadings to assert additional specific exclusions such as the Criminal Acts
   exclusion, Hallmark has failed to do so.

                                                    16
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 17 of 23




   coverage for Nascimento, and Hallmark would have to continue defending (and ultimately

   indemnify) Conde and Supply Corp.

          Section II of the Policy (“Who is an Insured”) provides in Section 1d that if “you are

   designated in the Declarations as … an organization other than a partnership, joint venture, or

   limited liability company, you are an insured. Your ‘executive officers’ and directors are insureds,

   but only with respect to their duties as your officers or directors.” D.E. 41-2 at p. 27. Conde and

   Nascimento, as officers and directors of Supply Corp., fit within this definition and are insureds

   along with Supply Corp. The Criminal Acts exclusion under Coverage B provides that “[t]his

   insurance does not apply to: ‘Personal and advertising injury’ arising out of a criminal act by or at

   the direction of the insured.” D.E. 41-2, p. 24. (emphasis added).

          Use of the term “the” before “insured” in this exclusion, as opposed to the term “an” or

   “any”, defeats any argument that the claims against Supply Corp. and/or Conde – innocent insureds

   – are barred by Nascimento’s criminal acts, as she is separately insured under the Policy.

   Limitations or exclusions in insurance policies must be narrowly construed. Cochran v. State Farm

   Mut. Auto. Ins. Co., 298 So. 2d 173, 174 (Fla. 4th DCA 1974). Where coverage and exclusions

   are defined in terms of “the insured,” the insurance contract between the insurer and the several

   insureds is considered to be separable rather than joint. Allstate Ins. Co. v. McCraine, 716 F.Supp.

   1440, 1447-48 (S.D. Fla. 1989) (“determination of whether policy precludes coverage for the

   action... turns on whether the policy imposes a joint obligation between insureds and the insurer

   or whether the policy was several, creating a separate contract with each insured.”). The

   overwhelming majority of jurisdictions that have considered this issue have interpreted “the

   insured” language in an exclusionary clause to refer to a particular insured and extended liability

   coverage to an innocent insured. See, e.g., American States Ins. Co. v. Borbor, 826 F.2d 888, 894




                                                    17
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 18 of 23




   (9th Cir. 1987).2

           In Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non-Marine Assoc., 117

   F.3d 1328, 1336 (11th Cir. 1997), the Eleventh Circuit, interpreting Florida law, echoed the

   prevailing view among courts across the country. That court noted that severability of contractual

   provisions protects a named insured from the contractually violate acts of a co-insured. Id. The

   determination of severability depends on the contract language at issue. Id. A policy which uses

   the phrase “any insured” may preclude coverage for all insureds if there is fraud or dishonestly by

   “any insured.” Id. (citing State Farm Fire & Cas. Ins. Co. v. Kane, 715 F. Supp. 1558, 1561-62

   (S.D. Fla. 1989). Inclusion of the phrase “the insured,” on the contrary, permits an innocent co-

   insured to recover. Id. (citing Michigan Millers Mut. Ins. Corp. v. Benfield, 902 F. Supp. 1509,

   1513 (M.D. Fla. 1995)) (Florida’s doctrine of the innocent co-insured provides that an innocent

   co-insured may recover under an insurance policy even where the loss was caused by another co-

   insured’s intentional acts unless the insurance policy at issue makes clear that the policy at issue

   provides for joint coverage rather than several coverage.) Additionally, “Florida courts have found

   that the term “the assured” is, at least, ambiguous and requires a finding of severability.” Id. (citing

   Auto-Owners Ins. Co. v. Eddinger, 366 So. 2d 123, 124 (Fla. 2d DCA 1979). Importantly, “the

   Florida Supreme Court cited Eddinger’s innocent co-insured doctrine with approval in Everglades

   Marina, Inc. v. American Eastern Dev. Corp., 374 So. 2d 517, 519 (Fla. 1979).” Id.

           Binding precedent establishes that the language “the insured” used by Hallmark in the



   2
    See also Western Cas. & Sur. Co. v. Aponaug Mfg. Co., 197 F.2d 673 (5th Cir. 1952); Arenson
   v. Nat’l Auto. & Cas. Ins. Co., 286 P.2d 816 (Cal. 1955); Fire Ins. Exchange v. Altieri, 235 Cal.
   App. 3d 1352 (1991); National Union Fire Ins. Co. v. Lynette, 228 Cal. App. 3d 1073 (1991);
   Allstate Ins. Co. v. Worthington, 46 F. 3d 1005 (10th Cir. 1995); Pawtucket Mut. Ins. Co. v.
   Lebrecht, 190 A.2d 420 (N.H. 1963); McBride v. Lyles, 303 So. 2d 795 (La. Ct. App. 1974);
   Cambridge Mut. Fire Ins. Co. v. Perry, 692 A.2d 1388 (Me. 1997); Hanover Ins. Co. v. Crocker,
   688 A.2d 928 (Me. 1997); Property Cas. Co. of MCA v. Conway, 687 A.2d 729 (N. J. 1997);
   Unigard Mut.Ins. Co. v. Argonaut Ins. Co., 579 P.2d 1015 (Wash. App. 1978).
                                                  18
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 19 of 23




   Criminal Acts exclusion demonstrates its intent to provide a separate and independent coverage

   analysis for each of the Policy’s insureds, or at the very least, is ambiguous and requires

   severability. Summary judgment is not appropriate because the record of devoid of any evidence

   of wrongdoing by Supply Corp. or Conde. Likewise, Hallmark’s pleadings and motion for

   summary judgment do not mention any criminal conduct by Conde or Supply Corp. (or anyone at

   the direction of Supply Corp.). Indeed, as Hallmark correctly pointed out, Nascimento’s actions

   were on behalf of Supply, LLC, which all parties agree is a non-insured entity. D.E. 78, p. 4, 7, 15.

   Nascimento pled guilty to acts she engaged in on behalf of Supply, LLC – not Supply Corp. or

   Conde. D.E. 79-7. There are no allegations, criminal investigations, criminal proceedings, or

   findings that Conde or Supply Corp. engaged in any criminal activity that could preclude coverage.

          If Hallmark intended to exclude claims against all insureds based on the criminal acts of

   one insured, it should have used the term “an” or “any” before “insured” in the Criminal Act

   exclusion as opposed to “the” insured. Hallmark recognized the distinction between those two

   terms because it used “an” and “any” in other exclusions in the Policy. See e.g., D.E 79-3, Section

   I-2(c), (f), (g) (h), Section II-1(j), (n); Pawtucket Mut. Ins. Co. v. Lebrecht, 190 A.2d 420, 422-23

   (N.H. 1963) (“It is reasonable to assume that when the [insurance] company used the definite

   expression “the Insured” in certain provisions of the policy and the more indefinite or general

   expression “any Insured” or “an Insured” in other provisions, it intended to cover differing

   situations which might come within the terms of the policy.”).

          The cases relied on by Hallmark interpreting the term “arising out of” are inapplicable

   because neither of those cases involved the issue of whether an exclusion was joint or severable.

   At best, those cases are only applicable to exclude coverage for Nascimento and Supply LLC. But

   Conde or Supply Corp.’s potential liability does not “arise out of” their nonexistent criminal acts,

   and there is no record evidence that either committed any criminal acts. As noted repeatedly by

                                                    19
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 20 of 23




   every court that has confronted the “the insured” issue, an excluded act of one insured does not

   bar coverage for additional insureds who have not engaged in the excluded conduct. Accordingly,

   the Court should deny Hallmark’s motion as to Conde and Supply Corp.

                  2. Hallmark Is Required To Defend The Entire Underlying Action,
                     Regardless Of Nascimento’s Plea To A Misdemeanor

          It is a basic tenet of insurance law that if the underlying complaint alleges

   facts partially within and partially outside the scope of coverage, the insurer is obligated to defend

   the entire suit. Trizec Prop., Inc. v. Biltmore Constr. Co., 767 F.2d 810, 811–12 (11th Cir. 1985).

   This holds true even if the underlying action may eventually produce a result which in fact does

   not trigger a duty to indemnify. Northland Cas. Co. v. HBE Corp., 160 F. Supp. 2d 1348, 1360

   (M.D. Fla. 2001) “Consequently, an insurer may be required to defend a suit even if the later

   true facts show that there is no coverage.” Trizec, 767 F. 2d at 812. The merits of the underlying

   suit have no bearing on whether the duty is owed. Trailer Bridge, Inc. v. Illinois Nat. Ins. Co., 657

   F.3d 1135, 1142 (11th Cir. 2011).

          Hallmark concedes that the Criminal Acts exclusion does not extend to Conde. D.E. 78, at

   p. 15-16; see also supra Section IV.D.1. Hallmark has not set forth any evidence – nor can it –

   that Conde was involved in any criminal act that would eliminate Hallmark’s duty to defend. Even

   if the exclusion would apply, and thus Hallmark’s duty to defend Nascimento ceased, Hallmark is

   still required to defend the entire Underlying Action as to its other insureds Conde and Supply

   Corp. Accordingly, the LH Defendants are entitled to defense and indemnity in the Underlying

   Action and Hallmark’s motion for summary judgment should be denied.

                  3. Nascimento’s Plea To A Misdemeanor Of Introduction Of A Misbranded
                     Device Does Not Bar Coverage For All Claims In The Underlying Action

          Even if the Court finds that Nascimento’s plea to a misdemeanor triggers the Criminal Acts

   exclusion, Hallmark is still required to defend and indemnify most of the claims in the Underlying

                                                    20
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 21 of 23




   Action that do not relate to Nascimento’s misdemeanor conviction. Nascimento only pled guilty

   to a single charge: introducing a misbranded device into interstate commerce under 21 U.S.C.

   §331(a). D.E. 79-7. The elements of the underlying claims do not relate to or arise out of

   Nascimento’s charge of introducing a misbranded device into interstate commerce. For example,

   unjust enrichment (Count 9), requires that the (1) plaintiff (i.e. Johnson & Johnson) confer a benefit

   on defendant (Nascimento), who has knowledge thereof, (2) defendant voluntarily accepts and

   retains the benefit conferred, and (3) the circumstances are such that it would be inequitable for

   the defendant to retain the benefit without the value thereof to the plaintiff. See Hillman Const.

   Corp. v. Wainer, 636 So. 2d 576, 577 (Fla. 4th DCA 1994). None of the elements or facts in the

   introducing a misbranded device into interstate commerce claim would support an unjust

   enrichment claim – especially since unjust enrichment requires Johnson & Johnson’s participation

   in conferring the benefit. At most, coverage may be excluded for Count 3 – False Description and

   Designation of Origin in Commerce – since it is substantially similar to the misdemeanor of

   introducing a misbranded device into interstate commerce. But the remaining eight counts

   are within the scope of coverage, and Hallmark is obligated to defend the entire suit. Accordingly,

   Hallmark’s motion for summary final judgment should be denied.

      IV.      CONCLUSION

            WHEREFORE, the LH Defendants submit that genuine issues of material fact exist,

   thereby precluding summary judgment. Accordingly, Hallmark’s Motion for Summary Final

   Judgment should be denied in its entirety.




                                                    21
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 22 of 23




                                                        Respectfully submitted,

                                                        WOLFE | PINCAVAGE
                                                        2937 SW 27th Avenue, Suite 302
                                                        Miami, FL 33133
                                                        Office: 786.409.0800

                                                By:     /s/ Danya J. Pincavage, Esq.
                                                        Danya J. Pincavage
                                                        Fla. Bar No.: 14616
                                                        danya@wolfepincavage.com
                                                        Omar Ali-Shamaa
                                                        Fla. Bar No.: 121461
                                                        omar@wolfepincavage.com

                                                        Attorneys for Lion Heart Surgical Supply,
                                                        LLC, Lion Heart Surgical Supply Corp.,
                                                        Fabian Conde and Janaina D. Nascimento


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of April 2021, the foregoing was filed with the

   Court’s CM/ECF system, which will send notice to the parties in this ligation via Email as follows:

    Rory Eric Jurman, Esq.                            Gus Michael Centrone
    Hinshaw & Culbertson LLP                          gcentrone@kmf-law.com
    One East Broward Blvd, Suite 1010                 James E. Felman
    Ft. Lauderdale, FL 33301                          jfelman@kmf-law.com
    rjurman@hinshawlaw.com                            Katherine Earle Yanes
                                                      kyanes@kmf-law.com
    and                                               Kynes Markman & Felman, P.A.
                                                      PO Box 3396
    William C. Morison                                Tampa, FL 333601
    wcm@morisonproughlaw.com                          Phone: 813-229-1118
    Morison & Prough, LLP                             Fax: 813-221-6750
    2540 Camino Diablo, Suite 100                     Counsel for Defendant XS Supply, LLC
    Walnut Creek, CA 94597
    Phone: 925-937-9990
    Fax: 925-937-3272
    Counsel for Hallmark Specialty Insurance
    Company

    Alice R. Huneycutt
    Florida Bar No. 293105
    STEARNS WEAVER MILLER WEISSLER
    ALHADEFF & SITTERSON, P. A.
                                                   22
Case 0:20-cv-61483-RAR Document 86 Entered on FLSD Docket 04/13/2021 Page 23 of 23




    SunTrust Financial Centre, Suite 2100
    401 E. Jackson Street (33602)
    Post Office Box 3299
    Tampa, Florida 33601
    Telephone: (813) 222-5031
    Facsimile: (813) 222-5089
    Primary: ahuneycutt@stearnsweaver.com
    Secondary: mkish@stearnsweaver.com

    and

    Geoffrey Potter
    (NY Bar No: 2252302)
    Joshua R. Stein
    (NY Bar No: 5387394)
    Jacqueline Lash
    (NY Bar No: 5534953)
    PATTERSON BELKNAP WEBB & TYLER
    LLP
    1133 Avenue of the Americas
    New York, NY 10036-6710
    Telephone: (212) 336-2000
    Fax: (212) 336-2222
    gpotter@pbwt.com
    jstein@pbwt.com
    jlash@pbwt.com

    Attorneys for Defendants Johnson & Johnson,
    Ethicon, Inc., and Ethicon US, LLC




                                            By:        /s/ Danya J. Pincavage
                                                          Danya J. Pincavage




                                                  23
